Citation Nr: 0017518	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-13 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
status post left rotator cuff repair, to include neck injury, 
spinal damage, and difficulties closing both hands as a 
result of surgery and subsequent treatment at a VA facility 
in September 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1957 to July 1960.  

This matter comes before the Board of Veteran's Affairs 
(Board) on appeal from a January 1997 rating decision by the 
RO which denied the veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for status 
post left rotator cuff repair, to include neck injury, spinal 
damage, and difficulties closing both hands as a result of 
surgery and subsequent treatment at a VA facility in 
September 1994.  The veteran appeared and gave testimony at 
an RO hearing before a hearing officer in July 1997.  A 
transcript of this hearing is of record.  His claim was 
thereafter denied by the hearing officer in a December 1997 
Supplemental Statement of the Case.  

This case was remanded by the Board in December 1998 for 
further development by the RO.  The requested development has 
been completed and the case was returned to the Board for 
further appellate consideration.  


FINDING OF FACT  

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for status post left rotator 
cuff repair, to include neck injury, spinal damage, and 
difficulties closing both hands as a result of surgery and 
subsequent treatment at a VA facility in September 1994 is 
not plausible.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for status post left rotator cuff repair, 
to include neck injury, spinal damage, and difficulties 
closing both hands as a result of surgery and subsequent 
treatment at a VA facility in September 1994.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA outpatient treatment records rewveal that the veteran 
sustained a fall in November 1993 which resulted in injuries 
to the head, neck and left shoulder.  A February 1994 MRI of 
the cervical spine had revealed mild stenosis with 
degenerative joint disease at C3-4, mild stenosis with 
degenerative joint disease at C4-5 and mild stenosis of with 
degenerative joint disease at C5-6.  In June 1994, the 
veteran was noted to have 85 degrees of left shoulder flexion 
and 75 degrees of left shoulder abduction.  A July 1994 MRI 
of the left shoulder was reported to have revealed a torn 
left rotator cuff.  In August 1994 it was reported that the 
veteran was unable to use his left arm.  

VA clinical records reveal hospitalization at the Boston, 
Massachusetts VA Medical Center in September 1994 for the 
treatment of complaints of left shoulder and neck pain.  The 
veteran was also noted to complain of bilateral wrist pain.  
It was noted that the veteran had sustained a left shoulder 
injury in December 1993 and had constant left shoulder pain 
thereafter, which was said to interfere with his daily 
activities.  A 10-year history of diabetes mellitus was also 
reported. During the September 1994 VA hospitalization, the 
veteran underwent a left acromioplasty with rotator cuff 
repair.  Review of the clinical records reveals no 
complications during this surgery and the veteran was 
discharged from the hospital in stable condition.  

When seen by the VA as an outpatient in early October 1994, 
it was reported that the veteran's shoulder pain was much 
improved, but he was noted to complain of persistent neck 
pain.  There was no complaint of extremity numbness.  The 
veteran reportedly was doing pendulum exercises and he was 
referred to physical therapy.  In early November 1994 the 
veteran stated that he always had pain in the neck.  He was 
noted to be awaiting physical therapy.  The physical therapy 
department was contacted and the veteran was noted to have a 
transportation problem.  It was also noted that the veteran 
still had limitation of motion in his left shoulder and 
required physical therapy to restore full range of motion.  
Since the veteran lived on the border between New Hampshire 
and Vermont, it was recommended that he avail himself of a 
shuttle service to a VA medical facility.  In late November 
1994 the veteran said that, when he was discharged from the 
hospital after his left shoulder surgery, he was promised 
physical therapy at home, but did not receive any for 6 
weeks.  It was said that the veteran was not eligible for 
transportation to physical therapy but transportation had 
been provided two weeks earlier.  The record contains a 
December 1994 note from the physical therapy department of 
the Bedford Massachusetts VA Medical Center to the effect 
that the veteran had been scheduled for a left shoulder 
evaluation on two occasions, but had not shown up.  He was 
thereupon discharged from the program for non-attendance.  

VA outpatient records show that the veteran was seen for 
physical therapy in early April 1995 and gave a history of 
neck pain since a 1993 fall.  He said that he had had 3 
months of physical therapy.  He said that his neck was stiff 
and was noted to have 75 percent of full motion in his neck.  
in May 1995 the veteran was working on active range of motion 
exercises in the left shoulder.  The veteran was noted to 
complain of continuing left shoulder pain, especially after 
exercise.  He had from 0 to 90 degrees of shoulder flexion 
and from 0 to 80 degrees of shoulder abduction.  In October 
1995 it was reported that the veteran had had 20 hours of 
physical therapy for his left shoulder and felt that he had 
obtained full benefit from the program.  He had from 0 to 95 
degrees of shoulder flexion and from 0 to 90 degrees of 
shoulder abduction.  The veteran said that the pain in the 
left shoulder had diminished, but the arm still felt stiff.  

The veteran was seen in March 1996 for further VA physical 
therapy evaluation.  At that time the veteran's complaints 
involved his neck, back, both shoulders and his hands.  He 
said that his symptoms were worse than before his surgery.  
During VA outpatient treatment in April 1996, the veteran was 
noted to have Dupuytren's disease in both hands.  In early 
May 1996 the veteran was reported to have had 135 degrees of 
left shoulder flexion and 103 degrees of left shoulder 
abduction.  In late May 1996 it was reported that the veteran 
had undergone courses of physical therapy on a few occasions 
without permanent benefit.  It was recommended that he be 
afforded treatment for chronic pain.  An electromyographic 
study of May 1996 showed no evidence of cervical 
radiculopathy.  There was a sensory axonal neuropathy of the 
upper extremities consistent with the veteran's longstanding 
history of diabetes.  Subsequent treatment in 1996 for 
chronic neck and shoulder pain, as well as for weakness in 
both hands is indicted.  

During a July 1997 hearing at the RO, the veteran said that, 
after his left shoulder surgery, he was left in a brace for 
too long a period and was allowed to try and carry his own 
bags upon leaving the hospital.  He also said that the VA 
would not provide him transportation to see his VA physicians 
after the 1994 surgery on his left shoulder.  

In June 1998 the veteran was seen by the VA as an outpatient 
for the treatment of complaints of neck pain and pain in the 
hands.  The veteran was noted to have Dupuytren's 
contractures in both hands with contracture deformities.  
During a VA outpatient evaluation in December 1998 the 
veteran's spine showed no abnormalities and his shoulders 
were also reported to be normal with full range of motion.  
The impressions were mildly symptomatic osteoarthritis, and 
cervical spondylosis with improved symptoms.  

The veteran has contended that he was he developed neck, 
spine and hand disabilities as a result of surgery performed 
at a VA medical facility in September 1994 for the repair of 
a torn rotator cuff in his left shoulder, and because of 
inadequate follow up outpatient care by the VA following this 
surgery.  

In pertinent part, 38 U.S.C.A. § 1151 provides, as regards 
claims filed prior to October 1, 1997, that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as a result of VA hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition, which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 U.S.C.A. 
§ 3.358(b), (c)(1).  With regard to claims filed prior to 
October 1, 1997, 38 C.F.R. § 3.358(c)(3) provides as follows:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., that 
is, a claim that is plausible.  If he has not, the claim must 
fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  As 
will be explained below, the Board finds that the veteran's 
claim for compensation benefits compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for status 
post left rotator cuff repair, to include neck injury, spinal 
damage, and difficulties closing both hands is not well 
grounded.  

For a well grounded claim to exist as to an issue involving 
1151 benefits there must be medical evidence of a current 
disability and medical evidence showing that the current 
disability was either caused by or aggravated by VA 
examination, VA treatment, or VA surgery.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

The evidence indicates that the veteran sustained a fall in 
late 1993 and incurred injuries to his left shoulder and 
neck.  In September 1994, the veteran was hospitalized by the 
VA and underwent the surgical repair of his left shoulder 
disorder.  Thereafter, he has received considerable 
treatment, including physical therapy, for the treatment of 
neck pain, bilateral shoulder pain, back pain and complaints 
of pain, deformities, and numbness in the hands.  Since this 
is the case, it is apparent that the first criteria for a 
well grounded claim for compensation benefits for 1151 
benefits has been met.  However, the clinical record fails to 
indicate that any of the above diabilities were either caused 
by or aggravated by the September 1994 VA performed left 
shoulder rotator cuff repair.  The evidence shows that the 
veteran's left shoulder has gradually improved since the 
September 1994 surgery, to the point where it was assessed as 
normal after a VA evaluation in December 1998.  The record 
also shows that the veteran's bilateral hand complaints are 
due to Dupuytren's contractures, and there is no competent 
evidence showing any relationship between these symptoms and 
any VA treatment, especially the surgery on the veteran's 
left shoulder performed in September 1994.  Similarly there 
is no competent medical evidence relating the veteran's neck 
and spine complaints to VA treatment.  While the veteran may 
believe that his current neck, spine, shoulder and hand 
disabilities are the result of the VA hospitalization and 
treatment for his left shoulder disorder in September 1994, 
he is a layperson (i.e. a person without medical training and 
expertise).  He is therefore not qualified to express a 
medical opinion as to questions of medical causation or 
diagnosis.  See Espiiritu, supra.  Without competent medical 
evidence showing that the VA left shoulder surgery of 
September 1994 and/or associated post surgical treatment 
caused or aggravated the veteran's current neck, spine, 
shoulder, and hand disabilities, the veteran's claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for status post left rotator cuff repair, 
to include neck injury, spinal damage, and difficulties 
closing both hands is not well grounded and must be denied.  

ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for status post left rotator 
cuff repair, to include neck injury, spinal damage, and 
difficulties closing both hands is denied.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

